Citation Nr: 1818167	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $6,560.00


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to September 1943.  He died in December 2003 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) Committee on Waivers and Compromises (Committee) in Philadelphia, Pennsylvania.  In that rating decision, the RO denied the appellant's request for a waiver of overpayment.  

In July 2009 the Board remanded the case to the RO for further development and adjudicative action.  


FINDINGS OF FACT

1.  In July 2007, the appellant received a notice of overpayment of death pension benefits from VA in the amount of $6,560.00; and in August 2007, the appellant requested a waiver of recovery of that overpayment.  

2.  In an October 2007 decision, the Committee denied the appellant's request for a waiver of recovery of an overpayment in the amount of $6,560.00 and the appellant timely appealed that determination to the Board.  

3.  A May 2009 VA Form 1838, Decision on Compromise Case, reflects that $5,358.00 of the original debt amount of $6,560.00 had already been recovered up to that point, leaving a principal balance of $1,202.00; and, that the Committee agreed to accept the appellant's compromise offer to pay an additional $200.00 to settle the debt in full.  

4.  The appellant was notified in May 2009 correspondence that the Debt Management Center (DMC) agreed to accept her offer to pay a lump sum payment of $200 as full settlement of her debt, which at that time, was $1,202.00.

5.  In July 2009, the DMC notified the appellant that her compromise offer of $200.00 was received and the remaining debt of $1,002.00 had been liquidated.  


CONCLUSION OF LAW

There being no justiciable case or controversy remaining, the appellant's claim for a waiver of recovery of an overpayment in the amount of $6,560.00, is dismissed.  38 U.S.C. §§ 5109A, 5112, 7105 (2012); 38 C.F.R. § 20.202 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant was overpaid VA death pension benefits in the amount of $6,560.00, creating a debt to VA in that amount.  

The appellant's request for a waiver of recovery of the overpayment in the amount of $6.560.00 was denied by the Committee, and the appellant timely appealed to the Board.  

During the pendency of the appeal, the appellant and the DMC entered into a settlement agreement in May 2009.  A May 2009 VA Form 1838, Decision on Compromise Case, reflects that $5,358.00 of the original debt amount of $6,560.00 had already been recovered up to that point, leaving a principal balance of $1,202.00; and, that the Committee agreed to accept the appellant's compromise offer to pay an additional $200.00 to settle the debt in full.  

The appellant was notified in May 2009 correspondence that the Debt Management Center (DMC) agreed to accept her offer to pay a lump sum payment of $200 as full settlement of her debt, which at that time, was $1,202.00, and she was subsequently notified in July 2009 that her settlement payment had been received.  Accordingly, her remaining debt of $1,002.00 was liquidated.  

In light of the foregoing, the appellant's debt has been paid in full and there now exists no justiciable case or controversy with respect to the claim for a waiver of the recovery of an overpayment in the amount of $6,560.00.  

The Board acknowledges that its July 2009 Remand was issued after the DMC received the appellant's compromise settlement payment in full.  Accordingly, the July 2009 Board remand was issued in error, as the debt had been liquidated prior to the issuance of the remand.  However, the result is harmless error because the issuance of the July 2009 remand had no effect, whatsoever, on the compromise reached between VA and the appellant, or the amount paid by the appellant, and the debt was fully liquidated before the July 2009 remand was issued.  

An error or defect in any decision by the Board which does not affect the merits of the issue or substantive rights of the appellant will be considered harmless and not a basis for vacating or reversing such decision.  38 C.F.R. § 20.1102.  Accordingly, as the issuance of the July 2009 Board remand was harmless error, there is no basis upon which to vacate the July 2009 Board remand as to the issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $6,560.00.  

	(CONTINUED ON NEXT PAGE)




ORDER

The claim for waiver of a recovery of an overpayment in the amount of $6,560.00, is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


